Detailed Office Action
	Applicant’s amendments and arguments dated 9/22/2022 have been entered and fully considered. Claims 1, 2, 4, 8, 10, and 12-14 are amended. Claims 3, 5-7, 9, 11, 15-17, 25, and 27 are cancelled. Claims 18-24, 26, and 28-29 are withdrawn from examination. Claims 1-2, 4, 8, 10, 12-14, 18-24, 26, and 28-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the Specification, Drawings, and claims have overcome the objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 6/23/2022. Those objections and rejections are withdrawn.
Applicant’s argument that the primary art of BISSON (US-2013/0086948), hereinafter BISSON, does not disclose the original and amended limitations of the instant claims, have been fully considered and found not to be persuasive (see arguments of 9/22/2022, pages 15-16). These arguments are addressed below in the order that they appear in the submission of 9/22/2022.
Applicant states that the Office Action asserts that BISSON teaches the element: the surface of the glass pane concurrently achieves the target contour at all points of the surface that do not remain static. Applicant respectfully disagrees. The presently claimed target contours, which include a region that has the shape of a segment of a circle or a quadratic or parabolic shape, are not trivially achieved in a concurrent manner. The Office Action points to no portion of BISSON, and indeed BISSON appears to be silent regarding concurrent termination of the bending process. In fact, the word concurrent does not appear in BISSON at all, much less with regard to the process used to bend the glass pane. Nor does BISSON show setting the forces transferred by a mount or by pressure strips.
The limitation of “termination” does not appear in the instant claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The limitation of “end of bending” is in the instant claim 2 and it was properly rejected in the non-final office action of 6/23/2022 (see pages 13-14). The Applicant has not provided an argument as to the non-obviousness of the combination that the Examiner presented.
The fact that the term “concurrently” does not appear in the primary art of BISSON, does not indicate that BISSON fails to disclose this limitation. The Examiner established that BISSON discloses a controlled localized deforming and that the 90 degree bend of BISSON is identical to the bending of the instant disclosure {see non-final office action of 6/23/2022, page 8, [FIG. 1] note that this 90 degree bend is identical to the instant FIG. 8b, indicating to a similar bending, [0079] note the controlled bending}. 
Therefore, it is inherent that in BISSON, all the contour points that go through bending has to go through this process concurrently, otherwise such 90 degree bend would not have been achieved. All the points in that bend are bending at the same time.
Furthermore, the Examiner submits that the concurrent bending of the contour is the intended result of the process steps that are positively recited. As BISSON discloses the same method steps (setting temperature not to be constant in the contour curve) as instant claim 1, substantially the same result will occur (concurrent bending of all the points in the curvature). 
Notably, the Applicant disclosure does not specify any additional method steps that results in the claimed concurrent bending. If applying the same method step to the same glass pane does not inherently result in a concurrent 90 degree bend, then a question of scope of enablement and/or omitting essential method limitations can be brought for instant claim 1.
Regarding transferring forces by a mount or by pressure strips, these limitations are optionally recited in claim 1 and do not have to be disclosed by BISSON.
Applicant states that the in the rejection of originally filed claims 6 and 7, the elements of which have been incorporated into claim 1, the Office Action cites to paragraphs [0051] and [0064 ]-[0065] of BISSON as allegedly teaching strip-shaped equithermal sections. These paragraphs of Besson discuss localized heating of the glass sheet. While paragraph [0051] of Besson does discuss localized heating in a narrow band, which, at best discusses a first equithermal section in which a curvature is applied, these paragraphs identify further equithermal sections outside of the bending area to which no curvature is applied. Accordingly, the cited portions of BISSON do not appear to show at least two strip-shaped equithermal sections to which a curvature is imparted or in which a curvature is varied, as presently claimed.
	The Examiner respectfully disagrees. BISSON clearly teaches creating a temperature gradient or a temperature profile in the bend area and the area outside {see non-final office action of 6/23/2022, page 8-9, [0065] note teaching on local temperature gradient}.
	It is understood by one of ordinary skill in the art that this temperature gradient does not occur in a step-change format (emphasis added). For Example, let’s assume that BISSON maintains the bend area a temperature of T2 which is greater than the temperature of outside area or T1. At the interface or boundary of the “outside area” and the “bend area”, the temperature does not suddenly jump from T1 to T2. Such step-change in a distance of zero is impossible. One of ordinary skill in the art realizes that at the interface, the temperature gradient is established and there is a transition from T1 to T2. Therefore, and in the bend area, there are equithermal strips of glass that have a temperature between T1 and T2. Therefore, the temperature gradient that BISSON teaches meets the limitations of having at least two equithermal strips in the bend area.
The Examiner maintains the 35 USC 102(a)(1) rejection and has reiterated it below.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, add “predefined” before “target contour”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BISSON (US-2013/0086948), hereinafter BISSON. Note that the italicized text below are the instant claims.
Regarding claim 1, BISSON discloses A method for shaping a glass pane {[abstract] note bending is shaping, the method comprising: 
heating the glass pane {[abstract]}; 
bending the glass pane until the glass pane has reached a shape that corresponds to a predefined target contour {[FIG. 1] note the curvature is the predefined contour shape}, 
wherein the target contour includes a region that has the shape of a segment of a circle or a quadratic parabolic shape {[0047] note the teaching on the radius of the bend or target contour thus, indicating its circular shape}; 
wherein at least one exterior force is exerted on the glass pane to cause the bending of the glass pane, wherein the at least one exterior force is at least one of: a weight force caused by a weight of the glass pane {[0075] note bending by its own weight that is the exterior force}, 
a force that is transferred by a support on which the glass pane rests to a surface region of the glass pane which rests on the support , a force that is transferred at an edge of the glass pane into the glass pane by a mount into which the edge of the glass pane is clamped, or a pressure force transferred by one or more pressure strips to a surface of the glass pane, wherein no more than one pressure strip is used in each concave subregion of the surface {note that these limitations are optional; they are options 2-4, note that above, option 1 (own weight) was disclosed}; 
and changing a local curvature of the glass pane over time wherein the changing of the local curvature is controlled such that the surface of the glass pane concurrently achieves the predefined target contour at all points of the surface that do not remain static, by at least one of: setting a temperature, and thus a viscosity, of the glass pane during the bending of the glass pane so as not to be constant as a function of location {[0049] note the relation between temperature and viscosity, [0080] note monitoring and controlling the temperature profile that indicates not being constant at location (this is what a profile is), [0070] note localized deforming, [0072] note control of temperature, [0065] note the teaching on temperature gradient indicating the change as a function of location, also see the argument section above under item 2}, 
wherein the temperature of the glass pane is varied locally along a first extension direction of the glass pane as a function of the location, and is set so as to be constant in a second extension direction extending orthogonally with respect to the first extension direction as a function of the location, the temperature of the glass pane is set so as to be constant in a sections along the first extension direction, so that at least two strip-shaped equithermal sections arise to which a curvature is imparted or in which a curvature is varied {[0051] note the teaching on localized heating to control bending, note the teaching on position of heating element, thus influencing heat flux, [0064] b is the second extension, [0022] note that section 6 that is orthogonal to b or 5 is heated, [0065] note the teaching on ΔT that is across 6, [FIG. 5A] note that 5 or b is second extension and 6 is the first extension is heated and has ΔT, thus T across 5 is constant, and since there is a ribbon, there will be a strip-shaped section, also see the argument section above under item 2}.
or by suitably setting the force transferred by the mount or by suitably setting the pressure force transferred by the one or more pressure strips {note that these limitations are optional; they are options 2a and 3a, note that above, option 1a (temperature and viscosity control) was disclosed}. 
Regarding claim 4, BISSON discloses wherein the force transferred byRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 17/250,505Dkt: 3037.214US1Filing Date: January 29, 2021 Title: METHOD FOR SHAPING GLASS PANESthe mount is at least one of a tensile force or a torque, and wherein the glass pane is heated using a laser {[0400] note teaching on using laser, note that the force by the mount was optional in claim 1 and this claim (claim 4) recites additional limitation without requiring this option}.
Regarding claim 12, BISSON discloses wherein the glass pane isRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 17/250,505Dkt: 3037.214US1Filing Date: January 29, 2021 Title: METHOD FOR SHAPING GLASS PANESsupported in such a way that a portion of the glass pane which is to be moved during the bending of the glass pane protrudes, so that the protruding portion is at least also moved by the weight force {[0075] note bending by its own weight, [FIG. 5A] 7/3 are the protruding portions that move during bending, [FIG. 1] note the vertical portion that has moved}.
Regarding claim 13, BISSON discloses wherein a curvature is imparted to an inner section of the glass pane which is a greater curvature than a desired curvature in an adjoining section, and the temperature of the glass pane is varied locally along a first extension direction of the glass pane as a function of the location, and is set so as to be constant in a second extension direction extending orthogonally with respect to the first extension direction as a function of the location, so that two or more regions having differing temperatures are present in the inner section {[FIG. 1] note that the very inner section of the bend is 90 degree which is a greater curvature than its immediate adjoining section, [0051] note the teaching on localized heating to control bending, note the teaching on position of heating element, thus influencing heat flux, [0064] b is the second extension, [0022] note that section 6 that is orthogonal to b or 5 is heated, [0065] note the teaching on ΔT that is across 6, [FIG. 5A] note that 5 or b is second extension and 6 is the first extension is heated and has ΔT, thus T across 5 is constant, and since there is a ribbon, there will be a strip-shaped section}. 
Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BISSON as evidenced by MACNICA. Note that MACNICA is not a prior art rejection and is only presented as an evidence.
	Regarding the limitation of claim 10 (“wherein at least one side length of the glass pane is 1.7 m or more”), BISSON discloses that its method is for production of LCDs {[0003]}. As evidenced by MACNICA these panels can have a size of 120” which is more than 1.7m {[page 3/13]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON.
Regarding claim 14, BISSON teaches all the limitations of claims 13, 12, and 1 as discussed above. BISSON further teaches wherein the inner section is heated to a temperature that is above a deformation temperature, and the adjoining section is maintained at a temperature that is below the deformation temperature {[0051] note the teaching of localized heating to above deformation indicating that the rest is below deformation}.
wherein a width of the inner section in the first extension direction being at least the same as a thickness of the glass pane or at least 3 mm or no more than 200 mm {[0047] note that the bend area width is 1/4th of a circle (ᴨr/2), thus with the disclosed radii, the disclosed thicknesses will result in the same thickness as width of the bend}
As discussed under claims 1 and 13 above, BISSON teaches the temperature gradient and strip-shape sections in the bending area. However, BISSON, is silent on the quantitative values of these sections as recited in the remainder of claim 14: “wherein at least 3 regions and no more than 15 regions having differing temperatures are present in the inner section, wherein each of the regions having different temperatures in the inner section has a width, measured in the first extension direction, of at least 1.5 mm, wherein at least one of the regions has a width of no more than 12 mm, and wherein the predefined target contour in the inner section has a constant radius of curvature”.
BISSON teaches that increasing the temperature difference of the temperature gradient in the bend section allows for a tighter radius of curvature and lower cycle time, however it results in instability; furthermore, BISSON recognizes that glass thickness relates to the stress, above which, out of plane deformation occurs {[0065]}. As such, BISSON recognizes the temperature gradient (the widths and number of the strips) and glass thickness as result-effective variables.
It is well established that determination of optimum values of result-effective variables (in this case, the needed T gradient) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the temperature gradient in the bend area (or number and width of the strips) which is a result effective variable through routine experimentation to arrive at a desired bend radius that has an optimum performance i.e., low stress and high stability. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON as applied to claim 1 above, and further in view of MATHISEN (US 5,322,539), hereinafter MATHISEN.
Regarding claim 2, BISSON discloses all the limitations of claim 1. BISSON, further, discloses wherein at least one of: the temperature of the glass pane or a deformation of the glass pane is monitored and, based on the at least one of the temperature or the deformation of the glass pane, the temperature, and thus the viscosity, of the glass pane during the bending of the glass pane is controlled as a function of the location and/or the force transferred by the mount and/or the pressure force transferred by the one or more pressure strips are controlled {[0049] note the relation between temperature and viscosity, [0080] note monitoring and controlling the temperature profile that indicates not being constant at location (this is what a profile is), [0070] note localized deforming, [0072] note control of temperature, [0065] note the teaching on temperature gradient indicating the change as a function of location, note the limitation of mount and pressure strips are optional}.
BISSON, however, is silent on a bending tool that has a target contact area and that the glass pane simultaneously contacts the target area only at the end of bending. The Examiners notes that the interpretation of bending tool is a structure that contacts the glass pane only at the end of the bending, thus, it is not in contact with the glass pane during bending and is not assisting the bending process. Applicant’s use of the phrase “bending tool” is not interpreted as a tool that assists bending.
In the same filed of endeavor that is related to bending quartz panels, MATHISEN discloses and wherein the predefined target contour is predefined by a target contact area of a bending tool and the glass pane simultaneously makes contact with the target contact area only at the end of the bending of the glass pane {[col 2, lines 18-20], [col 6, lines 18-34], [FIG. 5] 40 is the bending tool and not that glass pane 18 only contact the vertical portion of 40 at the end of the bending}.  
At the effective filing date of the instant invention, it would have been obvious to have incorporated teachings of MATHISEN in the method of BISSON and have included a bending tool in the method of BISSON. The advantage of this structure as disclosed by MATHISON is that it helps to achieve a very accurate 90 degree bend {[col 2, lines 16-20]}. Note that the objective of BISSON is also to achieved a 90 degree bend {[FIG. 1]}.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON as applied to claim 1 above, and further in view of HOPPE (US-2016/0031737), hereinafter HOPPE.
Regarding claim 8, BISSON discloses all the limitations of claim 1. Additionally, and regarding the next limitation of claim 8 (“wherein a first temperature of a first section of the glass pane to which the local curvature is imparted differs from a second temperature of a second section of the glass pane to which the local curvature is imparted by at least 1 kelvin to by no more than 30 kelvin during the bending of the glass pane”),  As discussed under claims 1 and 13 above, BISSON teaches the temperature gradient and strip-shape section in the bending area. However, BISSON, is silent on the quantitative temperature values of these sections. 
BISSON teaches that that increasing the temperature difference of the temperature gradient in the bend section allows for a tighter radius of curvature and lower cycle time, however it results in instability {[0065]}. As such, BISSON recognizes the temperature gradient as a result-effective variable.
It is well established that determination of optimum values of result-effective variables (in this case, the needed T gradient) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the temperature gradient in the bend area (temperature difference between the strips) which is a result effective variable through routine experimentation to arrive at a desired bend radius that has an optimum performance i.e., low stress and high stability. 
BISSON, however, is silent on using a thermographical method to monitor the temperature. BISSON discloses using thermocouples to monitor the temperature in the bend area {[0072]}. 
In the same field of endeavor that is related to shaped glass article, HOPPE discloses and wherein the temperature of the glass pane is thermographically monitored during bending in a region to which the local curvature is imparted or in which the local curvature is changed {[abstract], [0073] note the thermal imaging system (or camera) is a thermographical method as disclosed in the instant specification page 7}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the known thermocouple of BISSON with the known thermographical system of HOPPE. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Note that the instant disclosure also disclose that thermocouples can be used instead of camera for temperature monitoring (see page 7 of the instant specification, lines 13-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748